Howedd, J.
This an application for a writ of mandamus directed to the Judge of the Third District Court of New Orleans, ordering Mm to grant the relator a suspensive appeal from a judgment rendered by him in the case of B. W. Huntington v. The Crescent City Bank, No 19,766 on the docket of said court.
The right of appeal from said judgment is admitted, and the only question is, whether or not it shall be suspensive.
Article 575 C. P. provides, that if the appeal be taken within a fixed delay, and a legal and sufficient bond be given, it shall stay execution and all further proceedings, until a definitive judgment be rendered on appeal.
This is the general rule, to which exceptions exist only as established by law.
In this case the application was made within the legal delay, and the required bond and security offered, and it is not shown that the law has deprived the relator of a suspensive appoal. The case is not within the exceptions mentioned in Art. 580 C. P.
The answer of the District judge being insufficient (C. P. 843), it is ordered, adjudged and decreed, that a peremptory mandamus issue herein in the name of the State of Louisiana, directed to the lion. E. T. Fellowses, Judge of the Third District Court of New Orleans, ordering him to grant to the relator a suspensive appeal from the judgment rendered on 27th May, 1865, in the case of B. W. Huntington v. The Crescent City Bank, No. 19,766 on the docket of his said court.